


Exhibit 10.57

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”) is entered into by and between
Michael W. Gunn (“Consultant”) and American Airlines, Inc., a Delaware
corporation (the “Company”) as of the 17th day of September, 2002.

 

WHEREAS, Consultant is capable of performing certain services and the Company
desires to have Consultant perform such services on its behalf.

 

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Consultant agree
as follows:

 

1.                                       Services to be Rendered; Term;
Payment.  Consultant will provide professional services at the Company’s request
as described on Schedule A attached hereto (the “Services”).   Unless earlier
terminated in accordance with the terms of this Agreement, the Services will be
provided for the period beginning September 17, 2002 and ending on September 17,
2003 (the “Term”).  For the Services, Consultant will be paid a monthly fee of
$43,333.33 for the first two months and then $19,166.67 for the remaining ten
months.  In addition, Consultant will receive the additional benefits set forth
in Schedule B over the Term of the Agreement.

 

2.                                       Time Devoted by Consultant.  Consultant
will perform the Services from September 17, 2002 until November 17, 2002 on a
full-time basis.  Full-time is defined as efforts commensurate with that of
elected officers of the Company.  From November 17, 2002 until September 17,
2003 Consultant agrees to endeavor to be available for consultation upon a
reasonable request from the Company.

 

3.                                       Reimbursable Expenses/Other
Expenditures.  The Company will reimburse Consultant for actual and reasonable
miscellaneous expenses incurred by the Consultant in performing the Services,
such expenses to include mailing, shipping, photocopying, long-distance
telephone and facsimile.  The Company will also reimburse Consultant for travel
and other reasonably related expenses incurred by Consultant in connection with
the provision of Services, provided such travel and related expenses are
approved by the Company in advance.   Consultant will submit to the Company a
statement of expenses to be reimbursed, on a form satisfactory to the Company,
stating in detail the nature of the expenditures and enclosing receipts or
detail for same.  The Company agrees that the reimbursement procedure for
Consultant will be reasonably similar to the procedure it employs for its
elected officers, as such procedure may change over time.

 

1

--------------------------------------------------------------------------------


 

4.                                       Independent Contractor.  The Company
and Consultant acknowledge and agree that Consultant is an independent
contractor for, and not an employee of, the Company, and that Consultant will
have no authority to bind, or to otherwise incur liability on behalf of, the
Company.  Further, Consultant agrees that the Company is not responsible to
collect or withhold federal, state or local taxes, including income tax and
social security, and that any and all taxes imposed, assessed or levied as a
result of this Agreement will be paid by Consultant (or, if paid by the Company,
reimbursed by Consultant to the Company promptly upon demand.

 

5.                                       Confidentiality.  Consultant agrees
that the existence of this Agreement and any information Consultant receives or
reviews concerning the Company, including without limitation, any information
concerning the Company’s past, present and future research, marketing,
development, operations and business activities, is proprietary and confidential
to the Company and Consultant will keep such information strictly confidential
and will not disclose it to any third party or use it directly or indirectly for
any purpose except the performance of this Agreement.  Consultant agrees to
return all such information and all compilations or summaries or synopses
thereof (and all copies of all of the foregoing) in Consultant’s possession to
the Company upon the termination of this Agreement.  Further, any records
maintained by Consultant for the Company will be and will remain the property of
the Company and, upon termination of this Agreement, Consultant will return such
records (and all copies thereof) to the Company or will, if so requested by the
Company, dispose of the same in accordance with the Company’s instructions. 
Consultant may not publish or otherwise disclose, whether orally or in writing,
that the Company is a client or is utilizing his services without obtaining the
Company’s prior written consent.

 

6.                                       Work Made for Hire.  Title and sole and
exclusive ownership of any invention, device, design or idea developed by
Consultant while performing the Services, whether patentable or otherwise, will
vest in the Company and Consultant agrees to take all necessary steps, and to
execute all documents reasonably required by the Company, to effectuate the
vesting of such title and ownership.  Any development, modification or
translation by Consultant of copyrightable material will be considered a “work
for hire” under the United States copyright laws, and the copyright in and to
such material will belong to the Company.  To the extent the development,
modification or translation may not be deemed a “work for hire”, Consultant will
be deemed to have assigned all copyright rights therein to the Company, and
Consultant will execute all documents required by the Company to effect such
assignment.  Consultant will promptly provide the Company with copies of all
developments, modifications or translations made by or for Consultant.

 

2

--------------------------------------------------------------------------------


 

7.                                       Default. If either party to this
Agreement defaults in the performance of any term or condition hereof, or does
or permits anything to be done contrary to any term or condition hereof, and
such default continues uncured for a period of ten (10) days following receipt
of written notice thereof from the nondefaulting party to the defaulting party,
then the nondefaulting party may terminate this Agreement immediately after
giving written notice of such termination and may pursue any other remedies
available at law or in equity.

 

8.                                       Indemnity.  Consultant hereby agrees to
indemnify and hold harmless the Company, its Officers, directors, employees and
agents (“the Company Indemnified Parties”), from and against any and all claims,
liabilities, losses, damages, judgments, penalties and expenses (including
reasonable attorneys’ fees and litigation expenses) which may be imposed upon,
incurred by or recovered from the Company Indemnified Parties as a direct or
indirect result of Consultant’s performance of, or failure to perform, his
obligations under this Agreement, or Consultant’s negligent or willful
misconduct in his performance hereunder.

 

The Company hereby agrees to indemnify and hold harmless Consultant from and
against any and all claims, liabilities, losses, damages, judgments, penalties
and expenses (including reasonable attorneys’ fees and litigation expenses),
which may be imposed upon, incurred by or recovered from the Consultant as a
direct or indirect result of the Company’s performance of, or failure to
perform, its obligations under this Agreement, or the Company’s negligent or
willful misconduct in its performance hereunder.

 

9.                                       Right to Act as a Consultant.  The
Company and Consultant agree to conduct all activities under this Agreement in
compliance with all applicable laws and regulations.  Consultant covenants and
represents it is now and will continue to be for the Term, in compliance with
any registration, qualification and license requirements which are or may become
necessary in order for the Consultant to perform fully and legally the duties
contemplated hereunder.

 

Consultant agrees not to represent, advise, give advice to or otherwise consult
with, any other travel related company or related entity without prior Company
approval during the Term.  The Company will not unreasonably withhold such
approval.  Consultant also agrees that if it represents, advises, gives advice
to or otherwise consults with, any person, corporation, partnership or other
entity during the Term it will notify the Company to whom the services are being
provided.  In any instance Consultant will be bound by the Confidentiality
section previously outlined in this agreement.

 

3

--------------------------------------------------------------------------------


 

10.                                 Right to Audit.  Consultant will keep
complete records and accounts from which may be determined the actual cost of
Services provided under this Agreement.  Such records and accounts will be open
for inspection, examination, audit and copying by the Company or its designated
representatives at all reasonable times.  Consultant will keep and preserve all
such records and accounts throughout the Term and for a period of one year after
the termination of this Agreement.

 

11.                                 Assignment and Delegation.  Consultant may
not assign this Agreement, in whole or in part, or delegate or subcontract any
rights or duties hereunder, without the prior written consent of the Company.

 

12.                                 GOVERNING LAW.  THIS AGREEMENT WILL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF TEXAS WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES.  THE PARTIES
HERETO AGREE THAT THE PROPER FORUM FOR ANY ACTIONS BROUGHT HEREUNDER Will BE IN
THE DISTRICT COURT OF TARRANT COUNTY, TEXAS OR THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS, FORT WORTH DIVISION.

 

13.                                 Notices.  Unless otherwise provided herein,
all notices or other communications hereunder will be in writing and will be
deemed to have been received (i) when delivered personally by hand to the
recipient or when transmitted by facsimile to the recipient (with telephonic
confirmation by the sender to the recipient), (ii) one business day after
mailing by overnight courier, (iii) three days after mailing by United States
registered or certified first class mail (postage prepaid) or (iv) five days
after mailing by United States first class mail (postage prepaid), to the
parties at the following addresses (or at such other addresses as will be
specified by notice in accordance with this section):

 

If to Consultant:

If to the Company:

 

 

Michael W. Gunn

American Airlines, Inc.

318 Steeplechase Drive

4333 Amon Carter Blvd., MD5675

Irving, TX 75062-3819

Fort Worth, TX 76155

 

Facsimile: 817-967-4313

 

Attention: Corporate Secretary

 

14.                                 Construction.  The parties acknowledge that
this Agreement is the result of mutual negotiation.  Accordingly, this Agreement
will not be construed against the party preparing and drafting it, but will be
construed as if both parties jointly prepared and drafted it.  Any uncertainty
or ambiguity will not be interpreted against either party by virtue of such
party’s actual role in the preparation and drafting hereof.

 

4

--------------------------------------------------------------------------------


 

15.                                 Termination.  Either the Consultant or the
Company can terminate this agreement before the end of the Term with 30 days
advance written notice.  The termination of this agreement will also cancel all
Consultant benefits outlined in Schedule B of this agreement as of the date of
termination.

 

16.                                 Miscellaneous.  This Agreement constitutes
the entire agreement between the parties relating to the subject matter hereof
and supersedes any prior agreements and understandings, whether oral or written,
between the parties.  No modification, amendment or change hereof will be
effective or binding on any party unless set forth in a writing, duly executed
by the parties.  The waiver by any party hereto of any requirement or obligation
arising hereunder will not operate or be construed as a subsequent waiver
thereof.  This Agreement will be binding upon and will inure to the benefit of
the parties, their legal representatives, successors and assigns.  The headings
in this Agreement are for purposes of reference only and will not limit or
define the meaning hereof.  This Agreement may be executed in one or more
counterparts, each of which will be an original but all of which will constitute
one instrument.  If any provision contained in this Agreement will for any
reason be held invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not invalidate this entire
Agreement.  Such provision will be deemed to be modified to the extent necessary
to render it valid and enforceable, and if no such modification will render it
valid or enforceable, then this Agreement will be construed as if not containing
such provision.

 

The parties have duly executed this Agreement as of the date first written
above.

 

Consultant

 

 

 

By:

 

 

 

 

Name: Michael W. Gunn, an individual

 

 

 

 

 

 

 

AMERICAN AIRLINES, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

Name: Donald J. Carty

 

 

Title: Chairman & CEO

 

 

5

--------------------------------------------------------------------------------


 

Schedule A

 


SERVICES

 

Description of Services:

 

Consultant will provide services relating to Advertising and Brand issues as
requested by American management.

 

6

--------------------------------------------------------------------------------


 

Schedule B

 


BENEFITS

 

The Company will continue to provide an automobile allowance for Consultant.

 

Continued use of club memberships while providing Services.

 

Eighteen months of COBRA insurance for both Consultant and spouse will be
provided at the Company’s expense.

 

Parking privileges at Headquarters, and Dallas/Fort Worth Airport consistent
with those provided to elected Officers of the Company.

 

Continued access to SABRE and the Company’s email service.

 

7

--------------------------------------------------------------------------------


September 16, 2002

 

Michael W. Gunn

 

Effective upon your retirement of September 17, 2002, a special Severance
Package will be made available to you by American provided you agree to the
terms of this Agreement  (“Agreement”).

 

I.                                         The following Agreement is between
American Airlines, Inc.  (“American” or the “Company”) and Michael W. Gunn
(“Employee”, “you”, “your” or “I”).

 

In consideration for your agreeing to these terms, as described below, American
will provide you with the benefits and privileges described within this
Agreement.

 

•                  Payroll Status

 

Your last day worked will be September 16, 2002 and you will remain on active
payroll through that date.

 

On September 17, 2002, you will retire with all applicable benefits and
privileges then in effect.

 

•                  Stock Awards

 

i.             Stock Options

 

You may continue to exercise any stock options that are vested.  All unvested
options will continue to vest into retirement according to their original
vesting schedule.  You may continue to exercise these options through the
original ten-year term of each grant.

 

ii.          Performance Shares

 

Vesting of your shares in the 2000-2002, 2001-2003, and 2002-2004 Performance
Share Plans will discontinue as of September 16, 2002.  In accordance with the
terms of these plans, and contingent upon AMR Corporation meeting its specified
performance objectives, you will receive a pro-rata portion of the shares
previously granted to you.  Shares will be awarded in April following the end of
the measurement period.

 

iii.       Career Equity

 

Vesting of your remaining career equity shares will be accelerated and you will
receive the balance of the shares originally granted to you.  These shares will
become immediately payable upon retirement, September 17, 2002.

 

8

--------------------------------------------------------------------------------


 

iv.      Brokerage Commissions

 

American will pay the brokerage commissions on any stock options you exercise
through American’s preferred broker (currently Deutsche Banc Alex. Brown)
through September 16, 2002.  After that time you will be responsible for paying
commissions on any options exercised.

 

v.         Stock Transactions

 

Please confer with Chuck Marlett regarding any planned stock transactions.  He
will be able to give you further information as to any constraints or disclosure
requirements surrounding any such transactions.

 

•                  Incentive Compensation

 

You will be eligible to receive an award under the 2002 American Airlines
Incentive Compensation Plan.  This award will be based on your 2002 eligible
earnings through September 16, 2002.

 

•                  Pension Benefit

 

Your pension benefits will be payable from two sources – the Retirement Benefit
Plan (RPB) and the Supplemental Executive Retirement Program (SERP).  The RPB
will be calculated with an unreduced benefit at age 60 and a four-year Final
Average of Earnings.

 

Additionally, on your retirement date of September 17, 2002, you will receive a
grant of two additional years of age and three additional years of credited
service.  These considerations will be funded through the SERP lump sum payment
due to qualified plan limitations.  In addition, your SERP benefit will be
calculated using a 5.39% ‘locked-in’ GATT interest rate.

 

•                  Special Payments

 

You will receive a severance payment of $1,040,00 on September 17, 2002 which
represents two times your annual base salary.  Additionally, you will receive a
payment for your unused 2002 and accrued vacation for 2003.  This will also be
paid in a lump sum.

 

9

--------------------------------------------------------------------------------


 

•                  Travel

 

At retirement, you will be issued retiree A2 travel privileges for you and your
spouse, and an UATP card that can be used only for personal travel on AA, TWA,
or American Eagle.

 

Travel purchased with the UATP card will be imputed income.  In January of each
year the Company will send you a 1099-MISC that reflects as “income” the value
of the travel purchased in the prior year.  Along with the 1099-MISC American
will send you a check to pay the taxes on the travel.

 

In addition upon retirement, a parking permit will be provided for parking at
McCarran International Airport.

 

All travel is covered by current and future policies regarding American’s 
Employee Travel Program including the TRIP Book and subsequent revisions.  By
signing this Agreement, you acknowledge that you understand and agree to
American’s policy which prohibits you from retaining travel privileges if you
work for a competitor as defined in the fact sheet or do not comply with the
rules governing the Employee Travel Program.

 

•                  Benefits

 

Beginning September 17, 2002, you will be eligible for retiree group life and
health coverage in accordance with American’s policy.

 

However, American will provide COBRA coverage for you and your spouse for
eighteen months beyond retirement.  Eighteen months after retirement, you will
be covered in accordance with American’s retiree group life and health program.

 

•                  Split Dollar Life Insurance

 

The Company will pay the remaining premiums on the policy.  In addition, the
Company will coordinate with Benefit Service Company (BSC) to provide detailed
outlines of the options available to release the policies to you.

 

If you decide to leave the policies in place, you agree to authorize that policy
dividends be used to pay premiums in accordance with policy provisions and
current practice.  Upon death or reaching 65, whichever occurs first, the
Company will recover the amount of premiums previously paid in your behalf and
release the policy to you or your beneficiary.

 

10

--------------------------------------------------------------------------------


 

•                  Consulting Services

 

EFFECTIVE SEPTEMBER 17, 2002, YOU WILL PROVIDE CONSULTING SERVICES RELATED TO
ADVERTISING AND BRAND ISSUES FOR ONE YEAR.  YOU WILL BE PAID AT YOUR CURRENT
ANNUAL RATE FROM SEPTEMBER 17TH THROUGH NOVEMBER 17TH ($86,666.66 FOR TWO
MONTHS) AND THEREAFTER FOR THE NEXT TEN MONTHS AT AN ANNUAL RATE OF $230,000 OR
$191,666.66 FOR TEN MONTHS.  IN SUMMARY, YOUR CONSULTING SERVICES WILL BE PAID
MONTHLY OVER THE NEXT TWELVE MONTHS STARTING FROM SEPTEMBER 17, 2002.

 

During your consulting period, the Company will provide for DFW parking, use of
a cellular phone, your current club memberships, and use of an automobile (refer
to the Club Memberships and Automobile sections).  At the end of your consulting
period, these benefits will cease.

 

•                  Club Memberships

 

You will receive an honorary lifetime Admirals Club membership.

 

In addition, you may continue use of your clubs (The Sports Club, LaCima Club,
and Lake Las Vegas Southshore) through September 17, 2003.  The Company will
continue to pay your monthly club dues during this timeframe.  Any reimbursed
dues will continue to be imputed to you as income.  You will continue to be
responsible for payment of all other fees and expenses associated with the use
of these clubs.  Should you fail to pay miscellaneous expenses associated with
the clubs, American Airlines will have the option to discontinue your
membership.

 

•                  Automobile

 

The Company will provide the use of an automobile during your consulting
agreement period.  At the end of your consulting agreement, you will have the
option to purchase the vehicle.  In the event you elect not to purchase the
automobile, it must be returned to American on September 17, 2003.

 

•                  Equipment

 

You will be able to keep office equipment in your home for personal use after
the consulting period.  However, the cellular phone must be returned to American
on or before September 17, 2003.

 

11

--------------------------------------------------------------------------------


 

II.                                     In return for the benefits listed in
this Agreement, I agree to release American as follows:

 

I agree, on behalf of myself and all of my heirs or personal representatives, to
release American, its parent AMR Corporation, all subsidiaries of either, and
all of their present or former officers, directors, agents, employees, employee
benefit plans and the trustees, administrators, fiduciaries and insurers of such
plans, from any and all claims for relief of any kind, whether known to me or
unknown, which in anyway arise from or related to my employment or the
termination of my employment at American and which concern events occurring at
any time up to the date of this Agreement, including, but not limited to, the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
Americans with Disabilities Act, Worker Adjustment and Retraining Notification
Act, Equal Pay Act, Older Workers Benefit Protection Act, and Employee
Retirement Income Security Act or under any other applicable federal, state or
local laws or ordinances.

 

III.                                 While I understand that I have had the
following obligations since I began my employment with American, I confirm that
I shall not disclose any trade secret or confidential or restricted information
of American or any other AMR Corporation subsidiary and shall not make use of
such trade secrets or confidential or restricted information in any fashion at
any time.  I agree not to solicit current employees of the Company or of other
subsidiaries of AMR Corporation to join me at any place of employment after my
employment with the Company ceases.

 

I agree to cooperate fully in the defense of any claims made against American or
any other AMR Corporation subsidiary where I have knowledge, including meetings,
depositions and trial.

 

Further I agree not to testify against the Company except were required by law. 
I understand that while I am receiving any benefit or privilege from the Company
I am bound by the conflict of interest provisions of American’s regulations as
amended.

 

IV.                                 This agreement does not constitute an
admission of any kind by American, but is simply an accommodation which offers
certain extra benefits to which I would not otherwise be entitled in return for
my agreeing to and abiding by this document.  I further understand and agree
that if I do not comply with a material term or condition of this agreement, I
automatically forfeit all these extra benefits.  If I breach this Agreement,
including bringing suit for claims accruing prior to the execution of the
Agreement, after receiving any of these benefits, I agree that I immediately
will return those benefits to American.  In any action brought to enforce any
provision of this Agreement, if American is the prevailing party, it shall
recover its reasonable costs of enforcement including, but without limitation
to, costs and reasonable attorney fees incurred, in addition to any other relief
granted.

 

12

--------------------------------------------------------------------------------


 

I understand that the terms of this Agreement may be temporarily suspended in
the event of a Force Majeure affecting American or any of its subsidiaries
(including its parent, AMR Corporation).  Such events may include but are not
limited to an act of God, war or civil disorder, labor dispute, lockout strike,
work stoppage or the grounding of all or a substantial portion of the Company’s
fleet.  For purposes of this paragraph it is agreed that this Agreement will be
temporarily suspended only upon such a suspension being enacted with regard to
similar benefits being paid to other executives (current or retired, as
applicable) at the Company.

 

I understand that I have 21 days from the date of this document to consider this
Agreement and have been advised by American to consult with an attorney and/or
tax consultant if I so desire.  I further agree not to voluntarily make the
terms and conditions or the circumstances surrounding this Agreement known to
anyone other than the attorney and/or tax consultant from whom I receive
counseling, as referred to above, or if I am married to my spouse.  However,
before disclosing such information to these individuals, I will first obtain
their agreement not to disclose such information.  If any provision is breached,
I understand that I will be required to return to the Company the consideration
given to me.

 

I understand that once I sign this Agreement, I will then have seven days to
cancel it in writing if I so choose.  However, if I elect to cancel this
Agreement, I understand I will not be entitled to any of these benefits.  I
realized this agreement is not effective or enforceable until the seven-day
period expires.

 

I agree that any changes to this Agreement, whether material or immaterial, will
not restart the 21 days I have to consider this Agreement.  I understand that
this agreement is governed by the laws of the State of Texas.

 

I agree that I will not file a claim, demand or suit against American subsequent
to my execution of this Agreement, except to enforce this Agreement in
accordance with its terms.

 

13

--------------------------------------------------------------------------------


 

I am entering into this Agreement freely and voluntarily and I am satisfied that
I have been given sufficient opportunity to consider it.  I have carefully read
and understand all of the provisions of this agreement.  I understand that it
sets forth the entire Agreement between American and me, and I represent that no
other statements, promises, or commitments of any kind, written or oral have
been made to me by American to cause me to accept it.  I acknowledge acceptance
of this Agreement by my signature below:

 

 

 

 

 

 

Michael W. Gunn

Date

 

 

 

 

Agreed to and accepted on behalf of American Airlines, Inc.:

 

 

 

 

 

 

 

 

 

Sue Oliver

Date

Sr. Vice President – Global Human Resources

 

American Airlines, Inc.

 

 

14

--------------------------------------------------------------------------------
